50 Ill. App.2d 461 (1964)
200 N.E.2d 537
Gerald Childress and Jack Childress, Plaintiffs-Appellants,
v.
State Farm Mutual Automobile Insurance Company, an Insurance Corporation, Defendant-Appellee.
Gen. No. 10,503.
Illinois Appellate Court  Fourth District.
July 30, 1964.
Albert E. Jenner, Jr., of Chicago, Stanford S. Meyer, of Belleville, and Paul E. Karlstrom, of Champaign, for appellants.
C.E. Tate, of Champaign, for appellee.
(Abstract of Decision.)
Per curiam opinion.
Reversed and remanded with directions.
Not to be published in full.